230 P.3d 1055 (2010)
STATE of Washington, Respondent,
v.
Chad Alan PIERCE, Petitioner.
No. 83704-0.
Supreme Court of Washington.
April 27, 2010.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Madsen and Justices C. Johnson, Sanders, Owens and J. Johnson, considered this matter at its April 27, 2010, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioner's Motion for Discretionary Review is granted and the matter is remanded to the Court of Appeals Division One for reconsideration in light of State v. Rafay, 167 Wash.2d 644, 222 P.3d 86 (2009).
For the Court
/s/MADSEN, C.J.
CHIEF JUSTICE